REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Claims 1 and 3-6 are allowed. 
Regarding the claims 1 and 6 rejected under USC 112(a) in the Final Rejection filed on 8-02-2021, based on the Pre-Appeal conference conducted on 1-11-2021 and further consideration of the claimed invention, it has been determined the current disclosure as filed contains sufficient written description and a sufficient disclosure that would enable one of ordinary skill in the art at the time of the invention to make and use the instant invention as claimed. Therefore, all of the 112(a) rejections in the most recent previous Office Action filed on 8-02-2021 have been withdrawn. 
Based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Nijakowski (US Publication No. 2015/0032323). Nijakowski teaches detecting a fault in a brake system during an autonomous parking procedure and automatically brakes the vehicle when the fault is detected. 
However, Nijakowski does not anticipate, either alone or in combination with any other prior art, the claim limitations of claim 1: “determining whether a system abnormality would occur in which the park-by-wire system does not operate normally during the automatic parking control by monitoring at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, and then comparing the at least one of the motor voltage and the motor current to a predetermined threshold, the system abnormality including a temporary failure that would be resolved over a passage of time, and 
prohibiting starting of the automatic parking control upon determining the system abnormality would occur before the automatic parking control, 
upon determining the existence of the temporary failure that would be resolved over a passage of time, the starting of the automatic parking control is permitted after the temporary failure is resolved”, 
the claim limitations of claim 6: “the park-by-wire controller including a failure diagnostic processing unit that determines whether a system abnormality would occur, in which the park-by-wire system would not operate normally during the automatic parking control, the system abnormality including a temporary failure that would be resolved over a passage of time, 
the failure diagnostic processing unit being configured to monitor at least one of a motor voltage and a motor current that are applied to a motor of the vehicle, the failure diagnostic processing unit being further configured to compare the at least one of the motor voltage and the motor current to a predetermined threshold to determine the existence of the temporary failure, 
and the automatic parking controller including a fail-safe control processing unit that prohibits the starting of the automatic parking control upon determining that the system abnormality that is the temporary failure would occur before the automatic parking control is started, the starting of the automatic parking control is permitted after the temporary failure is resolved”.
While Nijakowski teaches controlling the vehicle based on detecting a fault in the brake system during an autonomous parking operation, Nijakowski does not anticipate or render obvious preventing activation of an autonomous parking procedure based on a detected fault in a parking brake system. 
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665